FILED
                           NOT FOR PUBLICATION
                                                                           APR 20 2017
                    UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 15-50496

              Plaintiff-Appellee,                D.C. No. 3:14-cr-03278-AJB

 v.
                                                 MEMORANDUM*
JULIO ADRIAN MANZANO,

              Defendant-Appellant.


                   Appeal from the United States District Court
                      for the Southern District of California
                   Anthony J. Battaglia, District Judge, Presiding

                            Submitted April 11, 2017**

Before:      GOULD, CLIFTON, and HURWITZ, Circuit Judges.

      Julio Adrian Manzano appeals from the district court’s judgment and

challenges the 42-month sentence imposed following his guilty-plea conviction for

importation of methamphetamine, in violation of 21 U.S.C. §§ 952, 960. We have

jurisdiction under 28 U.S.C. § 1291. We affirm.

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Manzano contends that the district court erred by denying his request for a

minor role adjustment under U.S.S.G. § 3B1.2. He argues that the court ignored

several factors identified in the commentary to the minor role Guideline, relied on

improper factors, and effectively treated simple couriers as categorically barred

from receiving a role adjustment. Reviewing de novo, see United States v.

Quintero-Leyva, 823 F.3d 515, 522 (9th Cir. 2016), we conclude that the district

court did not err. The record reflects the district court applied the correct legal

standard and gave ample consideration to the factors listed in the commentary. See

U.S.S.G. § 3B1.2 cmt. n.3(A), (C). The court was not required to “tick off” the

factors to show that it had considered them. See United States v. Carty, 520 F.3d
984, 992 (9th Cir. 2008) (en banc). Moreover, the court properly compared

Manzano’s culpability to that of his co-participants in the offense and did not rely

on any improper considerations. See Quintero-Leyva, 823 F.3d at 523. Finally,

the record shows that the court understood that Manzano was eligible for a minor

role adjustment, but concluded that the facts did not support an adjustment.

      AFFIRMED.




                                           2                                     15-50496